DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see response to non-final, filed 01/14/2022, with respect to rejection of claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn in light of the newly filed amendments.

Reasons for Allowance
Claims 1-6, 8-14 and 16-20
Claims 7 and 15 are canceled. 
The following is an examiner’s statement of reasons for allowance: The closes prior art of record is Zhao et al. (US20200092587) (hereinafter Zhao) in view of Hsiang et al. (US20210112247) (hereinafter Hsiang).  However the prior arts of record, individually nor in combination, explicitly disclose an allowed ternary split indicator, or an allowed quaternary split indicator of the current block is true in response to the part of the current block being outside the current picture, in response to none of the allowed binary split indicator, the allowed ternary split indicator, and the allowed quaternary split indicator being true, determining whether a partition from an implicit binary split is across a virtual pipeline data unit boundary; and applying the implicit binary split to the current block in response to the partition from the implicit split not being across the virtual pipeline data unit boundary, when taken in the environment of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALHA M NAWAZ whose telephone number is (571)270-5439. The examiner can normally be reached Flex, M-R 6:30am-3:30pm; F 8:30am-12:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe G Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TALHA M NAWAZ/Primary Examiner, Art Unit 2483